DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
2. 	The formal drawings filed on 07/30/20 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 1/12/2022 has been considered.
Election/Restrictions
5.	Applicant's election with traverse of Species B (claims 1-3 and 6-20)  in the reply filed on 3/18/22 is acknowledged.  The traversal is on the ground(s) that the shape of the first pixel being a convex arc and/or a concave arc and the shape of the first pixel being a circular shape or an elliptical shape do not produce mutually exclusive characteristics; hence, species B can be considered as a variant of species A.  This is found persuasive and the election/restriction requirement is withdrawn.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
7.	Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since claim 6 recites “wherein a shape of the first pixel is circular shape or an elliptical shape …” which indicates that the claim limitation reads on either of a first pixel having circular shape or an elliptical shape, the recitation of claim 10 which depends from claim 6 calling for,  “… the shape of the first pixel is elliptical shape …” indicates that the claim limitation reads only on the first pixel having an elliptical shape. Hence, it is not clear whether the requirement is for the first pixel shape to be of an elliptical or circular shape.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 1-3, 12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (“Lee”) US PG-Pub 2013/0234917 in view of Cheng (“Cheng”) US PG-Pub 2015/0311268.
Lee discloses a display panel, comprising: a plurality of first pixel rows (along VL1, Fig. 1) and a plurality of second pixel rows (along VL2, Fig. 1) arranged alternately, wherein each first pixel row comprises a plurality of first pixels (element 100) arranged at intervals, and each second pixel row comprises a plurality of second pixels (element 200) and a plurality of third pixels (element 300) arranged alternately and at intervals; wherein two second pixels and two third pixels adjacent to the first pixel form a virtual geometric shape, and the first pixel is arranged in the virtual geometric shape formed by the two second pixels and the two third pixels adjacent to the first pixel (Fig. 1); wherein the first pixel, the second pixel, and the third pixel are different ones of a red pixel, a green pixel, and a blue pixel (¶¶[0028 and 0047] and Fig. 1).
Lee teaches the device structure as recited in the claim. The difference between Lee and the present claim is the recited area being inversely proportional to the luminous efficiency. 
Cheng discloses (¶[0002]) a display panel wherein an area of the first pixel, an area of the second pixel, and an area of the third pixel are inversely proportional to a luminous efficiency of a luminescent material of the first pixel, a luminous efficiency of a luminescent material of the second pixel, and a luminous efficiency of a luminescent material of the third pixel, respectively. 
Cheng's teachings could be incorporated with Lee's device which would result in the claimed invention. The motivation to combine Cheng's teachings would be to provide an even intensity through the entire display area. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Cheng's teachings to arrive at the claimed invention.
Re claims 2 and 3, the combined references of Lee and Cheng do not specifically teach the recited ratios. However, it would have been an obvious matter of choice to form the ratios to be sized as claimed, since such a modification would have involved a mere change in the size of the constituent components. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). One would have been motivated to change to such a size, depending on the desired specification for the device. It would have been obvious to a person of skill in the art at the time of the priority date that the non-critical exact ratio between the pixel sizes could have been optimized through routine experimentation or calculation based on the size and material of the OLEDs in order to have a uniform coloring. 
Re claim 12, Lee teaches (abstract and Fig. 1) wherein the virtual geometric shape is a virtual square selected from one of square, circle, ellipse, triangle and trapezoid. 
Re claim 19, Lee teaches wherein diagonal lines of each second pixel and each third pixel in each first pixel row are on a same straight line (see annotated Fig. 1 below), and a diagonal line of the first pixel is parallel to a diagonal line of the second pixel and a diagonal line of the third pixel, respectively. 
Re claim 20, Lee teaches wherein a center of the second pixel coincides with a first vertex of the virtual geometric shape, a center of the third pixel coincides with a second vertex adjacent to the first vertex of the virtual geometric shape, and a center of the first pixel coincides with a center of the virtual geometric shape (Fig. 1).  

    PNG
    media_image1.png
    1123
    903
    media_image1.png
    Greyscale

10.	Claim(s) 1-7, 10-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang”) CN 106816449 in view of Cheng.
Zhang discloses in Fig. 1 a display panel, comprising: a plurality of first pixel rows and a plurality of second pixel rows arranged alternately, wherein each first pixel row comprises a plurality of first pixels (element B) arranged at intervals, and each second pixel row comprises a plurality of second pixels (element G) and a plurality of third pixels (element R) arranged alternately and at intervals; wherein two second pixels and two third pixels adjacent to the first pixel form a virtual geometric shape, and the first pixel is arranged in the virtual geometric shape formed by the two second pixels and the two third pixels adjacent to the first pixel (Fig. 1); wherein the first pixel, the second pixel, and the third pixel are different ones of a red pixel, a green pixel, and a blue pixel (Fig. 1).
Zhang teaches the device structure as recited in the claim. The difference between Zhang and the present claim is the recited area being inversely proportional to the luminous efficiency. 
Cheng discloses (¶[0002]) a display panel wherein an area of the first pixel, an area of the second pixel, and an area of the third pixel are inversely proportional to a luminous efficiency of a luminescent material of the first pixel, a luminous efficiency of a luminescent material of the second pixel, and a luminous efficiency of a luminescent material of the third pixel, respectively. 
Cheng's teachings could be incorporated with Zhang's device which would result in the claimed invention. The motivation to combine Cheng's teachings would be to provide an even intensity through the entire display area. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Cheng's teachings to arrive at the claimed invention.
Re claims 2 and 3, the combined references of Zhang and Cheng do not specifically teach the recited ratios. However, it would have been an obvious matter of choice to form the ratios to be sized as claimed, since such a modification would have involved a mere change in the size of the constituent components. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). One would have been motivated to change to such a size, depending on the desired specification for the device. It would have been obvious to a person of skill in the art at the time of the priority date that the non-critical exact ratio between the pixel sizes could have been optimized through routine experimentation or calculation based on the size and material of the OLEDs in order to have a uniform coloring. 
Re claim 4, Zhang teaches wherein a shape of the first pixel, a shape of the second pixel, and a shape of the third pixel is a convex arc and/or a concave arc; and wherein a shape of an edge portion of two of the first pixel, the second pixel, and the third pixel is complementary to one of a first direction, a second direction, a third direction, and a fourth direction, and wherein the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction (see annotated Fig. 1 below).
Re claim 5, Zhang teaches wherein a width of a gap between two of the first pixel (element B), the second pixel (element G), and the third pixel (element R) alternately arranged in the third direction is equal to a width of a gap between two of the first pixel (element B), the second pixel (element G), and the third pixel (element R) alternately arranged in the fourth direction (see annotated Fig. 1 below). 
Re claim 6, Zhang teaches wherein a shape of the first pixel is a circular shape or an elliptical shape, a shape of the second pixel is one of shapes including a convex arc and/or a concave arc, and a shape of the third pixel is a shape of a concave arc or a combination of a concave arc and a convex arc (see annotated Fig. 1 below). 
Re claims 7 and 10, it is pointed out that  the recitation calling for, “… wherein when the shape of the first pixel is the elliptical …” renders the limitation a conditional limitation where the limitation is only required to be read upon when the shape of the first pixel is an elliptical shape. In the instant case,  Zhang’s first pixel is of a circular shape and therefore the conditional limitation is not applicable.
Re claim 11, Zhang teaches wherein a predetermined shape is constituted of an arc corresponding to an edge portion of the third pixel (element R) toward the first pixel (element B) and its extended arc and an arc corresponding to an edge portion of the second pixel (element G) toward the first pixel (element B) and its extended arc; and a center of the shape of the first pixel is the same as a center of the predetermined shape (see annotated Fig. 1 below). 
Re claim 12, Zhang teaches (see annotated Fig. 1 below) wherein the virtual geometric shape is a virtual circle selected from one of square, circle, ellipse, triangle and trapezoid. 
Re claim 13, Zhang teaches (see annotated Fig. 1 below) wherein the second pixel and the third pixel both comprise four first sides (annotated element 1st shown in Fig. 1 below) and four second sides (annotated element 2nd shown in Fig. 1 below), and the first sides and the second sides are alternately connected to form a closed figure. 
Re claim 14, Zhang teaches wherein the first side is an arc recessed (annotated element 1st shown in Fig. 1 below) toward an inside of the closed figure, and the second side is a straight line (annotated element 2nd shown in Fig. 1 below). 
Re claim 17, Zhang teaches wherein the four first sides of each second pixel (element G) are respectively opposite to four first pixels (element B) adjacent to the second pixel, and the four first sides of each third pixel (element R) are respectively opposite to four first pixels (element B) adjacent to the third pixel (see annotated Fig. 1 below). 

    PNG
    media_image2.png
    450
    742
    media_image2.png
    Greyscale



11.	Claim(s) 15 an 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of  Cheng as applied to claims 1 and 13 above, and further in view of Dai et al. (Dai”) US PG-Pub 2019/0355794.
The combined references of Zhang and Cheng teach the device structure as recited in the claim. The difference between the combined references and the present claim is the recited arc protruding toward an outside of the closed figure. 
Dai discloses in Figs. 5 and 7  a display panel including a first side (annotated element 1st shown in Fig. 5 below) is an arc recessed toward an inside of the closed figure, and a second side (annotated element 2nd shown in Fig. 5 below) is an arc protruding toward an outside of the closed figure. 
Dai's teachings could be incorporated with the combined references which would result in the claimed invention. The motivation to combine Dai's teachings would be to ensure minimum sub-pixel interval is satisfied thereby reducing the drive current and increasing the lifetime of the display (¶[0028]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Dai's teachings to arrive at the claimed invention.
Re claim 16, Dai discloses wherein the four first sides have different radii of curvature, and the four second sides have different radii of curvature. 

    PNG
    media_image3.png
    862
    755
    media_image3.png
    Greyscale

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 1-3, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 and 13 of U.S. Patent No. 11,038,000. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	
Instant Application
US Patent No 11,038,000
Claim 1. A display panel, comprising: 
a plurality of first pixel rows and a plurality of second pixel rows arranged alternately, wherein each first pixel row comprises a plurality of first pixels arranged at intervals, and each second pixel row comprises a plurality of second pixels and a plurality of third pixels arranged alternately and at intervals; wherein two second pixels and two third pixels adjacent to the first pixel form a virtual geometric shape, and the first pixel is arranged in the virtual geometric shape formed by the two second pixels and the two third pixels adjacent to the first pixel;

wherein an area of the first pixel,
an area of the second pixel, and an area of the third pixel are inversely proportional to a luminous efficiency of a luminescent material of the first pixel, a luminous efficiency of a luminescent material of the second pixel, and a luminous efficiency of a luminescent material of the third pixel, respectively.



Claim 2. wherein a ratio of an area of the red pixel to an area of the green pixel is within a range of 0.1 to 3; and a ratio of an area of the blue pixel to the area of the green pixel is within the range of 0.3 to 4.

Claim 3. wherein the ratio of the area of the red pixel to the area of the green pixel is within a range of 0.2 to 2.2; and the ratio of the area of the blue pixel to the area of the green pixel is within the range of 0.5 to 3.6.

Claim 8. wherein a shape of an edge portion of one of the second pixel and the third pixel in the third direction and the fourth direction corresponds to the concave arc, and a sum of a radius of a curvature of a shape of an edge portion of the first pixel toward one of the second pixel and the third pixel and a width of a predetermined gap is equal to a radius of a curvature of a concave arc corresponding to an edge portion of one of the second pixel and the third pixel in the third direction and the fourth direction.

Claim 9. wherein the predetermined gap is a gap between one of an edge portion of one of the second pixel and the third pixel and an edge portion of an adjacent first pixel in one of the third direction and the fourth direction, and a width of the predetermined gap in the third direction is equal to a width of the predetermined gap in the fourth direction.



Claim 5. A display panel, comprising: at least two pixel repeating units, wherein at least two of the pixel repeating units are arranged in an array, and the pixel repeating unit comprises a first pixel, a second pixel, and a third pixel; 










wherein an area of the first pixel, an area of the second pixel, and an area of the third pixel are inversely proportional to a luminous efficiency of a luminescent material of the first pixel, a luminous efficiency of a luminescent material of the second pixel, and a luminous efficiency of a luminescent material of the third pixel, respectively; 



Claim 6.  wherein a ratio of an area of the first pixel to an area of the second pixel is within a range of 0.1 to 3; and a ratio of an area of the third pixel to the area of the second pixel is within the range of 0.3 to 

Claim 7. wherein the ratio of the area of the first pixel to the area of the second pixel is within a range of 0.2 to 2.2; and the ratio of the area of the third pixel to the area of the second pixel is within the range of 0.5 to 3.6.

Claim 5. wherein a shape of an edge portion of one of the second pixel and the third pixel in the third direction and the fourth direction corresponds to the concave arc, and a s um of a radius of a curvature of a shape of an edge portion of the first pixel toward one of the second pixel and the third pixel and a width of a predetermined gap is equal to a radius of a curvature of a concave arc corresponding to an edge portion of one of the second pixel and the third pixel in the third direction and the fourth direction.

Claim 13. wherein the predetermined gap is a gap between one of an edge portion of one of the second pixel and the third pixel and an edge portion of an adjacent first pixel in one of the third direction and the fourth direction, and a width of the predetermined gap in the third direction is equal to a width of the predetermined gap in the fourth direction.

 


Allowable Subject Matter
14.	Claim 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses wherein a distance from the first side of the second pixel to an edge of the first pixel opposite to the first side of the second pixel and a distance from the first side of the third pixel to an edge of the first pixel opposite to the first side of the third pixel are both a first length, a distance from a center of the second pixel to the first side of the second pixel and a distance from a center of the third pixel to the first side of the third pixel are both a second length, and a radius of the first pixel is a third length; and a pixel density of the first pixel rows and the second pixel rows ranges from 200 ppi to 600 ppi, the first length ranges from 10 um to 30 um, the second length ranges from 10 um to 50 um, and the third length ranges from 4 um to 40 um as required in claim 18.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US PG-Pub 2020/0357861) discloses a pixel arrangement including first groups of sub-pixels arranged in a first direction, each of the first groups including first sub-pixels and third sub-pixels arranged alternately, and second groups of sub-pixels arranged in the first direction, each of the second groups including third sub-pixels and second sub-pixels arranged alternately.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893